Citation Nr: 0735993	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for bilateral foot 
calluses.


REPRESENTATION

Appellant represented by:	Samuel P. Schlewitz, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to February 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The request to reopen being granted herein, the issue of 
service connection for bilateral foot calluses is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Board notes that the veteran, in an August 2007 
statement, appears to raise a claim of service connection for 
a right hip condition secondary to his bilateral foot 
calluses.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  A claim of service connection for bilateral foot calluses 
was previously denied by the RO in December 2002.

2.  Evidence presented since December 2002 relates to 
unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision denying the claim of 
service connection for bilateral foot calluses is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for bilateral foot calluses has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen and the underlying claim for service 
connection.  The letter also provided the veteran with notice 
on what specific evidence was needed for the claim to be 
reopened, which meets the notice requirements set out in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In August 2006, the 
veteran was provided with notice of the regulations 
pertaining to the assignment of disability ratings and 
effective dates, in accord with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although this notice was provided 
after the initial adjudication, because the claim has been 
reopened and remanded, the RO will now have the opportunity 
to amend any errors as to notice.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records.  Consequently, the claim is ripe for adjudication.  

A December 2002 RO decision denying service connection for 
bilateral foot calluses is final based on the evidence then 
of record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2002).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a) (2003).  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

The December 2002 decision denied service connection for foot 
calluses because while the veteran complained of same while 
in service, there was no evidence of a current diagnosis of 
bilateral foot calluses.  Evidence received subsequent to the 
October 2002 decision includes a May 2006 record from 
Nashville General Hospital Record which indicates that the 
veteran had bilateral calluses.  This evidence is new and 
material, in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of a current disability, and it raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for bilateral calluses is reopened and, to 
that extent only, the appeal is granted.


REMAND

As alluded to above, service medical records dating in July 
and August 1981 report treatment for calluses on both feet, 
and a December 1981 "Report of Medical History" reports the 
examiner's finding of calluses on both feet.  Based on the 
evidence of bilateral foot calluses in May 2006 and the lack 
of findings of no calluses in the other post-service medical 
records, the Board finds that a VA examination and opinion is 
needed.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
if it is at least as likely as not (a 50 
percent or greater degree of probability) 
that the veteran's bilateral foot 
calluses are a continuation of the 
symptoms in service or are otherwise 
causally related to service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

2.  Thereafter, the AMC should re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


